 



EXHIBIT 10.12
SWINGLINE NOTE

      $10,000,000.00   October 31, 2006

     FOR VALUE RECEIVED, the undersigned, NNN APARTMENT REIT HOLDINGS, L.P., a
Virginia limited partnership (the “Borrower”), hereby promises to pay to the
order of WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) in care of
Agent to Agent’s address at One Wachovia Center, 301 South College Street,
Charlotte, North Carolina 28288, or at such other address as may be specified in
writing by the Agent to the Borrower, the principal sum of TEN MILLION AND
NO/100 DOLLARS ($10,000,000.00) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.
     The date, amount of each Swingline Loan, and each payment made on account
of the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.
     This Note is the Swingline Note referred to in Credit Agreement dated as of
October 31, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), Wachovia Bank, National Association, as Agent, and the other parties
thereto, and evidences Swingline Loans made to the Borrower thereunder. Terms
used but not otherwise defined in this Note have the respective meanings
assigned to them in the Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Swingline
Loans upon the terms and conditions specified therein.
     Except as permitted by Sections 11.8 and 12.5(d) of the Credit Agreement,
this Note may not be assigned by the Swingline Lender to any other Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Swingline Note under seal as of the date first written above.

                    NNN APARTMENT REIT HOLDINGS, L.P., a Virginia limited
partnership
 
                By:   NNN Apartment REIT, Inc., its sole General Partner
 
           
 
      By:   /s/ Shannon K S. Johnson
 
                    Name: Shannon K S. Johnson         Title: Chief Financial
Officer           [SEAL]


2